In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-629V
                                    Filed: December 6, 2019
                                         UNPUBLISHED


    L.A., a minor, by his parents and
    natural Guardians, MAGNUS and                            Special Master Horner
    BRANDI AKERSTROM,
                                                             Damages Decision Based on Proffer;
                        Petitioners,                         Influenza Vaccine; Seizures;
    v.                                                       Encephalitis; Bilateral Striatal
                                                             Necrosis
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Renee Gentry, Esq., The Law Office of Renee Gentry, Washington, DC for petitioner.
Glenn MacLeod, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

       On September 24, 2012, petitioners filed a petition for compensation on behalf of
their minor son, L.A., under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioners alleged that L.A.’s flu mist
vaccine caused his seizures and encephalitis. Petition at 1. The case was assigned to
Special Master Laura Millman. On December 15, 2016, a ruling on entitlement was
issued finding petitioners entitled to compensation for L.A.’s bilateral striatal necrosis.
(ECF No. 97.) On June 5, 2019, following Special Master Millman’s retirement, this case
was assigned to me.

         On December 6, 2019, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded: a lump sum payment of

1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$1,352,278.47, representing compensation for lost earnings ($1,047,884.72), pain and
suffering ($250,000), and life care expenses for year one ($54,393.75), payable to
petitioners as guardians/conservators of L.A.; a lump sum payment of $66,794.04,
representing compensation for past unreimbursable expenses, payable to petitioners;
and an amount sufficient to purchase the annuity contract as described in the Proffer.
Proffer at 3. In the Proffer, respondent represented that petitioners agree with the
proffered award. Id. Based on the record as a whole, I find that petitioners are entitled
to an award as stated in the Proffer.

     Accordingly, pursuant to the terms stated in the attached Proffer and
accompanying Appendix, I award:

    •   A lump sum payment of $1,352,278.47 in the form of a check payable to the
        court-appointed guardian(s)/conservator(s) of the estate of L.A. for the
        benefit of L.A.; and

    •   A lump sum payment of $66,794.04 in the form of a check payable jointly to
        petitioners; and

    •   An amount sufficient to purchase the annuity contract described in the
        attached Proffer at Section II.C.


These amounts represent compensation for all damages that would be available under
§15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                                          s/ Daniel T. Horner
                                                          Daniel T. Horner
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
__________________________________________
                                               )
L.A., a minor, by his parents and natural      )
Guardians, MAGNUS and BRANDI                   )
AKERSTROM,                                     )
                                               )
                       Petitioners,            )
                                               )
        v.                                     )   No. 12-629V
                                               )   Special Master Horner
SECRETARY OF THE DEPARTMENT OF                 )
HEALTH AND HUMAN SERVICES,                     )
                                               )
                       Respondent.             )
__________________________________________)

               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

         In her Ruling on Entitlement issued on December 15, 2016, Special Master Millman

found that a preponderance of the evidence supported petitioner’s claim that the FluMist vaccine

administered to L.A. on December 29, 2010, caused his bilateral striatal necrosis. Respondent

now proffers the following regarding the amount of compensation to be awarded. 1

I.       Items of Compensation

         A.       Life Care Items

         The respondent engaged life care planner, M. Virginia NeSmith Walton, M.S.N., RN,

FNP, CLCP, and petitioners engaged Nancy J. Bond, CCM, CLCP, to provide an estimation of

L.A.’s future vaccine-injury related needs. For the purposes of this proffer, the term “vaccine

related” is as described in the Special Master’s Ruling on Entitlement. All items of

compensation identified in the life care plan are supported by the evidence, and are illustrated by


         1
           The parties have no objection to the amount of the proffered award of damages. Assuming the Special
Master issues a damages decision in conformity with this proffer, the parties waive their right to seek review of such
damages decision. However, respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of
the Special Master’s December 15, 2016, Ruling on Entitlement.
                                                         -1-
the chart entitled Appendix A: Items of Compensation for L.A., attached hereto as Tab A. 2

Petitioners agree.

         B.       Lost Future Earnings

         The parties agree that based upon the evidence of record, L.A. will not be gainfully

employed in the future. Therefore, respondent proffers that L.A. should be awarded lost future

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for L.A.'s lost future earnings is $1,047,884.72. Petitioners

agree.

         C.       Pain and Suffering

         Respondent proffers that L.A. should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

         D.       Past Unreimbursable Expenses

         Evidence supplied by petitioners documents their expenditure of past unreimbursable

expenses related to L.A.'s vaccine-related injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the amount of $66,794.04. Petitioners agree.

II.      Form of the Award

         The parties recommend that the compensation provided to L.A. should be made through a

combination of lump sum payments and future annuity payments as described below, and request

that the Special Master's decision and the Court's judgment award the following: 3



         2
           The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years
run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.

         3  Should L.A. die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, lost future earnings, and
future pain and suffering.

                                                         -2-
        A. A lump sum payment of $1,352,278.47 representing compensation for lost earnings

($1,047,884.72), pain and suffering ($250,000.00), and life care expenses for Year One

($54,393.75), in the form of a check payable to petitioners as guardian(s)/conservator(s) of L.A.,

for the benefit of L.A. No payments shall be made until petitioners provide respondent with

documentation establishing that they have been appointed as the guardian(s)/conservator(s) of

L.A.'s estate. If petitioners are not authorized by a court of competent jurisdiction to serve as

guardian(s)/conservator(s) of the estate of L.A., any such payment shall be made to the party or

parties appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of

the estate of L.A. upon submission of written documentation of such appointment to the

Secretary.

        B. A lump sum payment of $66,794.04, representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioners, Magnus and Brandi

Akerstrom.

        C. An amount sufficient to purchase the annuity contract, 4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 5 from


        4
           In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
        5
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of
any mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings
from two of the following rating organizations:

                 a. L.A. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                 b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                 c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                 AAA;

                 d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                 AA+, or AAA.
                                                       -3-
which the annuity will be purchased. 6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent's purchase of an annuity, which annuity shall make payments directly to petitioners

only so long as L.A. is alive at the time a particular payment is due. At the Secretary's sole

discretion, the periodic payments may be provided to petitioners in monthly, quarterly, annual or

other installments. The "annual amounts" set forth in the chart at Tab A describe only the total

yearly sum to be paid to petitioners and do not require that the payment be made in one annual

installment.

                   1.      Growth Rate

         Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioners agree.

                   2.      Life-Contingent Annuity

             The petitioners will continue to receive the annuity payments from the Life Insurance

Company only so long as L.A. is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of L.A.’s death.

                   3.      Guardianship



         6
           Petitioners authorize the disclosure of certain documents filed by the petitioners in this case consistent
with the Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System
of Records, No. 09-15-0056.
                                                         -4-
       No payments shall be made until petitioners provide respondent with documentation

establishing that they have been appointed as the guardian(s)/conservator(s) of L.A.’s estate. If

petitioners are not authorized by a court of competent jurisdiction to serve as

guardian(s)/conservator(s) of the estate of L.A., any such payment shall be made to the party or

parties appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of

the estate of L.A. upon submission of written documentation of such appointment to the

Secretary.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to the court-appointed guardian(s)/
               conservator(s) of the estate of L.A. for the benefit of L.A.:       $1,352,278.47

       B.      Past unreimbursable expenses payable to petitioners:                $    66,794.04

       C.      An amount sufficient to purchase the annuity contract described
               above in section II. C.



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division




                                                -5-
                          /s/Glenn A. MacLeod
                          GLENN A. MACLEOD
                          Senior Trial Counsel
                          Torts Branch, Civil Division
                          U. S. Department of Justice
                          P.O. Box l46, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Direct dial: (202) 616-4122

Dated: December 6, 2019




                            -6-
                                                           Appendix A: Items of Compensation for L.A.                                           Page 1 of 21

                                            Lump Sum
                                           Compensation    Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION        G.R. * M        Year 1         Year 2          Year 3         Year 4         Year 5         Year 6         Years 7-8      Year 9
                                               2019           2020            2021           2022           2023           2024         2025-2026        2027
Insurance MOP                 5%                6,000.00       6,000.00        6,000.00       6,000.00       6,000.00       6,000.00       6,000.00       6,000.00
Insurance Premium             5%       M
Medicare Part B Premium       5%       M
Medicare Part B Deductible    5%
Medigap F                     5%       M
Medicare Part D               5%       M
PCP                           5%   *
Mileage: PCP                  4%                    6.40            6.40           6.40           6.40           6.40           6.40           6.40            6.40
Neurology                     5%   *
Mileage: Neurology            4%                    6.40            6.40           6.40           6.40           6.40           6.40           6.40            6.40
PM&R                          5%   *
Mileage: PM&R                 4%                  12.00           12.00           12.00          12.00          12.00           6.00           6.00            6.00
Orthopedist                   5%   *
Mileage: Orthopedist          4%                    6.40            6.40           6.40           6.40           6.40           3.20           3.20            3.20
Neuropsych Eval               4%                1,500.00                       1,500.00                      1,500.00
Mileage: Neuropsych Eval      4%                    3.20                           3.20                          3.20
EEG                           5%   *
Mileage: EEG                  4%                    3.20                           3.20                          3.20
MRI of Brain                  5%   *
Mileage: MRI                  4%                                                   3.20
Deep Brain Stimulation        5%   *
Podiatry                      4%                 120.00          120.00          120.00         120.00         120.00         120.00         120.00         120.00
Neuro-Opthal Eval             5%   *
Mileage: NeuroOpthal Eval     4%                   13.20
Counseling                    4%   * M          7,200.00        2,700.00       2,700.00       2,700.00       2,700.00
Mileage: Counseling           4%                  259.20           97.20          97.20          97.20          97.20          97.20          97.20          97.20
Care Mngt                     4%       M        4,320.00        3,240.00       3,240.00       3,240.00       3,240.00       3,240.00       3,240.00       2,700.00
Trileptal                     5%   *
Diastat                       5%   *
Periactin                     5%   *
Carnation Instant Breakfast   4%                 176.66          176.66          176.66         176.66         176.66         176.66         176.66         176.66
Anxietry Rx                   5%   *
                                                            Appendix A: Items of Compensation for L.A.                                           Page 2 of 21

                                             Lump Sum
                                            Compensation    Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. * M        Year 1         Year 2          Year 3         Year 4         Year 5         Year 6         Years 7-8      Year 9
                                                2019           2020            2021           2022           2023           2024         2025-2026        2027
PT Eval                        4%   *
PT                             4%   *
Mileage: PT                    4%                 288.00          288.00          288.00         288.00         288.00          72.00          72.00            72.00
OT Eval                        4%   *
OT                             4%   *
Mileage: OT                    4%                  288.00          288.00         288.00         288.00         288.00          72.00          72.00            72.00
Therapeutic Recreation         4%       M        1,200.00        1,200.00       1,200.00       1,200.00       1,200.00
Driving Eval/ Training         4%                                                                               700.00
Tutoring                       4%       M        8,316.00        8,316.00       8,316.00       8,316.00       8,316.00
Shower Transfer Bench          4%                  292.59           48.77          48.77          48.77          48.77          48.77          48.77          48.77
Orthotic                       4%                                                                                              300.00         150.00         150.00
EMS                            4%   *
Electrodes                     4%                  32.50           16.25           16.25          16.25          16.25          16.25          16.25          16.25
Adaptive Devices               4%                 160.00          160.00          160.00         160.00         160.00         160.00         160.00         160.00
Voice Activated Computer
Program & Hardware             4%                  330.00         110.00          110.00         110.00         110.00         110.00         110.00         110.00
Text to Speech Software        4%                1,400.00         500.00          500.00         500.00         500.00         500.00         500.00         500.00
Personal Emergency Response
System                         4%       M                                                                                                                    371.40
Scooter                        4%                                                                             1,999.00
Scooter Maint                  4%                                                                               375.00         375.00         375.00         375.00
Companion/Respite/Personal
Care                           4%       M      12,960.00        12,960.00      12,960.00      12,960.00      12,960.00      13,104.00      13,104.00      13,104.00
Ancillary Services             4%       M
Ancillary Services             4%       M
Home Mods                      4%                9,500.00
Braun Seating                  4%                                                                            10,000.00
Scooter Lift                   4%                                                                             1,360.00
Steering Knob                  4%                                                                                66.00          11.00          11.00            11.00
Lost Future Earnings                         1,047,884.72
Pain and Suffering                             250,000.00
Past Unreimbursable Expenses                    66,794.04
Annual Totals                                1,419,072.51       36,252.08      37,761.68      36,252.08      52,258.48      24,424.88      24,274.88      24,106.28
                                                    Appendix A: Items of Compensation for L.A.                                                       Page 3 of 21

                                     Lump Sum
                                    Compensation     Compensation     Compensation     Compensation    Compensation     Compensation     Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M       Year 1          Year 2           Year 3           Year 4          Year 5           Year 6           Years 7-8        Year 9
                                        2019            2020             2021             2022            2023             2024           2025-2026          2027
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of Luke Akerstrom for the benefit of Luke Akerstrom for lost future earnings ($1,047,884.72),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($54,393.75): $1,352,278.47.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Magnus and
                                   Brandi Akerstrom, for past un-reimbursable expenses: $66,794.04.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                          Appendix A: Items of Compensation for L.A.                                           Page 4 of 21


                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 10        Year 11        Year 12        Year 13        Year 14        Year 15        Year 16        Year 17
                                              2028           2029           2030           2031           2032           2033           2034           2035
Insurance MOP                 5%               6,000.00       6,000.00       6,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Insurance Premium             5%       M                                                    6,433.80       6,584.52       6,829.56       7,030.68       7,131.12
Medicare Part B Premium       5%       M
Medicare Part B Deductible    5%
Medigap F                     5%       M
Medicare Part D               5%       M
PCP                           5%   *
Mileage: PCP                  4%                   6.40           6.40           6.40           6.40           6.40           6.40           6.40             6.40
Neurology                     5%   *
Mileage: Neurology            4%                   6.40           6.40           3.20           3.20           3.20           3.20           3.20             3.20
PM&R                          5%   *
Mileage: PM&R                 4%                   6.00           6.00           6.00           6.00           6.00           6.00           6.00             6.00
Orthopedist                   5%   *
Mileage: Orthopedist          4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
Neuropsych Eval               4%
Mileage: Neuropsych Eval      4%
EEG                           5%   *
Mileage: EEG                  4%
MRI of Brain                  5%   *
Mileage: MRI                  4%
Deep Brain Stimulation        5%   *
Podiatry                      4%                 120.00         120.00         120.00         120.00         120.00         120.00         120.00         120.00
Neuro-Opthal Eval             5%   *
Mileage: NeuroOpthal Eval     4%
Counseling                    4%   * M
Mileage: Counseling           4%                  97.20          97.20          97.20          97.20          97.20          97.20          97.20          97.20
Care Mngt                     4%       M       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00
Trileptal                     5%   *
Diastat                       5%   *
Periactin                     5%   *
Carnation Instant Breakfast   4%                 176.66         176.66         176.66         176.66         176.66         176.66         176.66         176.66
Anxietry Rx                   5%   *
                                                           Appendix A: Items of Compensation for L.A.                                           Page 5 of 21


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 10        Year 11        Year 12        Year 13        Year 14        Year 15        Year 16        Year 17
                                               2028           2029           2030           2031           2032           2033           2034           2035
PT Eval                        4%   *
PT                             4%   *
Mileage: PT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
OT Eval                        4%   *
OT                             4%   *
Mileage: OT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
Therapeutic Recreation         4%       M
Driving Eval/ Training         4%
Tutoring                       4%       M
Shower Transfer Bench          4%                  48.77          48.77          48.77          48.77          48.77          48.77          48.77          48.77
Orthotic                       4%                 150.00         150.00         150.00         150.00         150.00         150.00         150.00         150.00
EMS                            4%   *
Electrodes                     4%                  16.25          16.25          16.25          16.25          16.25          16.25          16.25          16.25
Adaptive Devices               4%                 160.00         160.00         160.00         160.00         160.00         160.00         160.00         160.00
Voice Activated Computer
Program & Hardware             4%                 110.00         110.00         110.00         110.00         110.00         110.00         110.00         110.00
Text to Speech Software        4%                 500.00
Personal Emergency Response
System                         4%       M         371.40         371.40         371.40         371.40         371.40         371.40         371.40         371.40
Scooter                        4%               1,999.00                                                                   1,999.00
Scooter Maint                  4%                 375.00         375.00         375.00         375.00         375.00         375.00         375.00         375.00
Companion/Respite/Personal
Care                           4%       M      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00
Ancillary Services             4%       M       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00
Ancillary Services             4%       M       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28
Home Mods                      4%                                             9,500.00
Braun Seating                  4%                             10,000.00                                                                                 10,000.00
Scooter Lift                   4%               1,360.00                                                                   1,360.00
Steering Knob                  4%                  11.00          11.00          11.00          11.00          11.00          11.00          11.00             11.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  33,829.56      39,970.56      39,467.36      32,401.16      32,551.88      36,155.92      32,998.04      43,098.48
                                                    Appendix A: Items of Compensation for L.A.                                                       Page 6 of 21


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 10          Year 11          Year 12          Year 13          Year 14          Year 15         Year 16          Year 17
                                      2028             2029             2030             2031             2032             2033            2034             2035
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of Luke Akerstrom for the benefit of Luke Akerstrom for lost future earnings ($1,047,884.72),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($54,393.75): $1,352,278.47.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Magnus and
                                   Brandi Akerstrom, for past un-reimbursable expenses: $66,794.04.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                          Appendix A: Items of Compensation for L.A.                                           Page 7 of 21


                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 18        Year 19        Year 20        Year 21        Year 22        Year 23        Year 24        Year 25
                                              2036           2037           2038           2039           2040           2041           2042           2043
Insurance MOP                 5%               2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Insurance Premium             5%       M       7,281.96       7,432.80       7,527.00       7,627.56       7,677.72       7,728.00       7,778.28       7,828.56
Medicare Part B Premium       5%       M
Medicare Part B Deductible    5%
Medigap F                     5%       M
Medicare Part D               5%       M
PCP                           5%   *
Mileage: PCP                  4%                   6.40           6.40           6.40           6.40           6.40           6.40           6.40             6.40
Neurology                     5%   *
Mileage: Neurology            4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
PM&R                          5%   *
Mileage: PM&R                 4%                   6.00           6.00           6.00           6.00           6.00           6.00           6.00             6.00
Orthopedist                   5%   *
Mileage: Orthopedist          4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
Neuropsych Eval               4%
Mileage: Neuropsych Eval      4%
EEG                           5%   *
Mileage: EEG                  4%
MRI of Brain                  5%   *
Mileage: MRI                  4%
Deep Brain Stimulation        5%   *
Podiatry                      4%                 120.00         120.00         120.00         120.00         120.00         120.00         120.00         120.00
Neuro-Opthal Eval             5%   *
Mileage: NeuroOpthal Eval     4%
Counseling                    4%   * M
Mileage: Counseling           4%                  97.20          97.20          97.20          97.20          97.20          97.20          97.20          97.20
Care Mngt                     4%       M       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00
Trileptal                     5%   *
Diastat                       5%   *
Periactin                     5%   *
Carnation Instant Breakfast   4%                 176.66         176.66         176.66         176.66         176.66         176.66         176.66         176.66
Anxietry Rx                   5%   *
                                                           Appendix A: Items of Compensation for L.A.                                           Page 8 of 21


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 18        Year 19        Year 20        Year 21        Year 22        Year 23        Year 24        Year 25
                                               2036           2037           2038           2039           2040           2041           2042           2043
PT Eval                        4%   *
PT                             4%   *
Mileage: PT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
OT Eval                        4%   *
OT                             4%   *
Mileage: OT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
Therapeutic Recreation         4%       M
Driving Eval/ Training         4%
Tutoring                       4%       M
Shower Transfer Bench          4%                  48.77          48.77          48.77          48.77          48.77          48.77          48.77          48.77
Orthotic                       4%                 150.00         150.00         150.00         150.00         150.00         150.00         150.00         150.00
EMS                            4%   *
Electrodes                     4%                  16.25          16.25          16.25          16.25          16.25          16.25          16.25          16.25
Adaptive Devices               4%                 160.00         160.00         160.00         160.00         160.00         160.00         160.00         160.00
Voice Activated Computer
Program & Hardware             4%                 110.00         110.00         110.00         110.00         110.00         110.00         110.00         110.00
Text to Speech Software        4%
Personal Emergency Response
System                         4%       M         371.40         371.40         371.40         371.40         371.40         371.40         371.40         371.40
Scooter                        4%                              1,999.00         399.80         399.80         399.80         399.80         399.80         399.80
Scooter Maint                  4%                 375.00         375.00         375.00         375.00         375.00         375.00         375.00         375.00
Companion/Respite/Personal
Care                           4%       M      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00
Ancillary Services             4%       M       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00
Ancillary Services             4%       M       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28
Home Mods                      4%
Braun Seating                  4%                                                                                         10,000.00       1,666.67       1,666.67
Scooter Lift                   4%                                             1,360.00         272.00         272.00         272.00         272.00         272.00
Steering Knob                  4%                  11.00          11.00          11.00          11.00          11.00          11.00          11.00          11.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  33,249.32      35,399.16      35,254.16      34,266.72      34,316.88      44,367.16      36,084.11      36,134.39
                                                    Appendix A: Items of Compensation for L.A.                                                       Page 9 of 21


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 18          Year 19          Year 20          Year 21          Year 22          Year 23         Year 24          Year 25
                                      2036             2037             2038             2039             2040             2041            2042             2043
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of Luke Akerstrom for the benefit of Luke Akerstrom for lost future earnings ($1,047,884.72),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($54,393.75): $1,352,278.47.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Magnus and
                                   Brandi Akerstrom, for past un-reimbursable expenses: $66,794.04.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                          Appendix A: Items of Compensation for L.A.                                          Page 10 of 21


                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 26        Year 27        Year 28        Year 29        Year 30        Year 31        Year 32        Year 33
                                              2044           2045           2046           2047           2048           2049           2050           2051
Insurance MOP                 5%               2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Insurance Premium             5%       M       7,929.12       8,029.68       8,180.40       8,324.88       8,526.00       8,777.28       9,072.60       9,424.44
Medicare Part B Premium       5%       M
Medicare Part B Deductible    5%
Medigap F                     5%       M
Medicare Part D               5%       M
PCP                           5%   *
Mileage: PCP                  4%                   6.40           6.40           6.40           6.40           6.40           6.40           6.40             6.40
Neurology                     5%   *
Mileage: Neurology            4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
PM&R                          5%   *
Mileage: PM&R                 4%                   6.00           6.00           6.00           6.00           6.00           6.00           6.00             6.00
Orthopedist                   5%   *
Mileage: Orthopedist          4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
Neuropsych Eval               4%
Mileage: Neuropsych Eval      4%
EEG                           5%   *
Mileage: EEG                  4%
MRI of Brain                  5%   *
Mileage: MRI                  4%
Deep Brain Stimulation        5%   *
Podiatry                      4%                 120.00         120.00         120.00         120.00         120.00         120.00         120.00         120.00
Neuro-Opthal Eval             5%   *
Mileage: NeuroOpthal Eval     4%
Counseling                    4%   * M
Mileage: Counseling           4%                  97.20          97.20          97.20          97.20          97.20          97.20          97.20          97.20
Care Mngt                     4%       M       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00
Trileptal                     5%   *
Diastat                       5%   *
Periactin                     5%   *
Carnation Instant Breakfast   4%                 176.66         176.66         176.66         176.66         176.66         176.66         176.66         176.66
Anxietry Rx                   5%   *
                                                           Appendix A: Items of Compensation for L.A.                                          Page 11 of 21


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 26        Year 27        Year 28        Year 29        Year 30        Year 31        Year 32        Year 33
                                               2044           2045           2046           2047           2048           2049           2050           2051
PT Eval                        4%   *
PT                             4%   *
Mileage: PT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
OT Eval                        4%   *
OT                             4%   *
Mileage: OT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
Therapeutic Recreation         4%       M
Driving Eval/ Training         4%
Tutoring                       4%       M
Shower Transfer Bench          4%                  48.77          48.77          48.77          48.77          48.77          48.77          48.77          48.77
Orthotic                       4%                 150.00         150.00         150.00         150.00         150.00         150.00         150.00         150.00
EMS                            4%   *
Electrodes                     4%                  16.25          16.25          16.25          16.25          16.25          16.25          16.25          16.25
Adaptive Devices               4%                 160.00         160.00         160.00         160.00         160.00         160.00         160.00         160.00
Voice Activated Computer
Program & Hardware             4%                 110.00         110.00         110.00         110.00         110.00         110.00         110.00         110.00
Text to Speech Software        4%
Personal Emergency Response
System                         4%       M         371.40         371.40         371.40         371.40         371.40         371.40         371.40         371.40
Scooter                        4%                 399.80         399.80         399.80         399.80         399.80         399.80         399.80         399.80
Scooter Maint                  4%                 375.00         375.00         375.00         375.00         375.00         375.00         375.00         375.00
Companion/Respite/Personal
Care                           4%       M      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00      13,104.00
Ancillary Services             4%       M       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00
Ancillary Services             4%       M       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28
Home Mods                      4%
Braun Seating                  4%               1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67
Scooter Lift                   4%                 272.00         272.00         272.00         272.00         272.00         272.00         272.00         272.00
Steering Knob                  4%                  11.00          11.00          11.00          11.00          11.00          11.00          11.00          11.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  36,234.95      36,335.51      36,486.23      36,630.71      36,831.83      37,083.11      37,378.43      37,730.27
                                                    Appendix A: Items of Compensation for L.A.                                                      Page 12 of 21


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 26          Year 27          Year 28          Year 29          Year 30          Year 31         Year 32          Year 33
                                      2044             2045             2046             2047             2048             2049            2050             2051
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of Luke Akerstrom for the benefit of Luke Akerstrom for lost future earnings ($1,047,884.72),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($54,393.75): $1,352,278.47.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Magnus and
                                   Brandi Akerstrom, for past un-reimbursable expenses: $66,794.04.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                          Appendix A: Items of Compensation for L.A.                                          Page 13 of 21


                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 34        Year 35        Year 36        Year 37        Year 38        Year 39        Year 40        Year 41
                                              2052           2053           2054           2055           2056           2057           2058           2059
Insurance MOP                 5%               2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Insurance Premium             5%       M       9,820.32      10,272.60      10,718.76      11,221.32      11,717.76      12,264.36      12,817.20      13,414.08
Medicare Part B Premium       5%       M
Medicare Part B Deductible    5%
Medigap F                     5%       M
Medicare Part D               5%       M
PCP                           5%   *
Mileage: PCP                  4%                   6.40           6.40           6.40           6.40           6.40           6.40           6.40             6.40
Neurology                     5%   *
Mileage: Neurology            4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
PM&R                          5%   *
Mileage: PM&R                 4%                   6.00           6.00           6.00           6.00           6.00           6.00           6.00             6.00
Orthopedist                   5%   *
Mileage: Orthopedist          4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
Neuropsych Eval               4%
Mileage: Neuropsych Eval      4%
EEG                           5%   *
Mileage: EEG                  4%
MRI of Brain                  5%   *
Mileage: MRI                  4%
Deep Brain Stimulation        5%   *
Podiatry                      4%                 120.00         120.00         120.00         120.00         120.00         120.00         120.00         120.00
Neuro-Opthal Eval             5%   *
Mileage: NeuroOpthal Eval     4%
Counseling                    4%   * M
Mileage: Counseling           4%                  97.20          97.20          97.20          97.20          97.20          97.20          97.20          97.20
Care Mngt                     4%       M       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00
Trileptal                     5%   *
Diastat                       5%   *
Periactin                     5%   *
Carnation Instant Breakfast   4%                 176.66         176.66         176.66         176.66         176.66         176.66         176.66         176.66
Anxietry Rx                   5%   *
                                                           Appendix A: Items of Compensation for L.A.                                          Page 14 of 21


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 34        Year 35        Year 36        Year 37        Year 38        Year 39        Year 40        Year 41
                                               2052           2053           2054           2055           2056           2057           2058           2059
PT Eval                        4%   *
PT                             4%   *
Mileage: PT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
OT Eval                        4%   *
OT                             4%   *
Mileage: OT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
Therapeutic Recreation         4%       M
Driving Eval/ Training         4%
Tutoring                       4%       M
Shower Transfer Bench          4%                  48.77          48.77          48.77          48.77          48.77          48.77          48.77          48.77
Orthotic                       4%                 150.00         150.00         150.00         150.00         150.00         150.00         150.00         150.00
EMS                            4%   *
Electrodes                     4%                  16.25          16.25          16.25          16.25          16.25          16.25          16.25          16.25
Adaptive Devices               4%                 160.00         160.00         160.00         160.00         160.00         160.00         160.00         160.00
Voice Activated Computer
Program & Hardware             4%                 110.00         110.00         110.00         110.00         110.00         110.00         110.00         110.00
Text to Speech Software        4%
Personal Emergency Response
System                         4%       M         371.40         371.40         371.40         371.40         371.40         371.40         371.40         371.40
Scooter                        4%                 399.80         399.80         399.80         399.80         399.80         399.80         399.80         399.80
Scooter Maint                  4%                 375.00         375.00         375.00         375.00         375.00         375.00         375.00         375.00
Companion/Respite/Personal
Care                           4%       M      13,104.00      13,104.00      13,104.00      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00
Ancillary Services             4%       M       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00
Ancillary Services             4%       M       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28
Home Mods                      4%                                                           12,000.00
Braun Seating                  4%               1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67
Scooter Lift                   4%                 272.00         272.00         272.00         272.00         272.00         272.00         272.00         272.00
Steering Knob                  4%                  11.00          11.00          11.00          11.00          11.00          11.00          11.00          11.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  38,126.15      38,578.43      39,024.59      71,273.15      59,769.59      60,316.19      60,869.03      61,465.91
                                                    Appendix A: Items of Compensation for L.A.                                                      Page 15 of 21


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 34          Year 35          Year 36          Year 37          Year 38          Year 39         Year 40          Year 41
                                      2052             2053             2054             2055             2056             2057            2058             2059
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of Luke Akerstrom for the benefit of Luke Akerstrom for lost future earnings ($1,047,884.72),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($54,393.75): $1,352,278.47.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Magnus and
                                   Brandi Akerstrom, for past un-reimbursable expenses: $66,794.04.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                          Appendix A: Items of Compensation for L.A.                                          Page 16 of 21


                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 42        Year 43        Year 44        Year 45        Year 46        Year 47        Year 48        Year 49
                                              2060           2061           2062           2063           2064           2065           2066           2067
Insurance MOP                 5%               2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Insurance Premium             5%       M      14,010.96      14,658.12      15,311.52      16,008.96      16,354.56      17,052.00      17,655.12      18,051.00
Medicare Part B Premium       5%       M
Medicare Part B Deductible    5%
Medigap F                     5%       M
Medicare Part D               5%       M
PCP                           5%   *
Mileage: PCP                  4%                   6.40           6.40           6.40           6.40           6.40           6.40           6.40             6.40
Neurology                     5%   *
Mileage: Neurology            4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
PM&R                          5%   *
Mileage: PM&R                 4%                   6.00           6.00           6.00           6.00           6.00           6.00           6.00             6.00
Orthopedist                   5%   *
Mileage: Orthopedist          4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
Neuropsych Eval               4%
Mileage: Neuropsych Eval      4%
EEG                           5%   *
Mileage: EEG                  4%
MRI of Brain                  5%   *
Mileage: MRI                  4%
Deep Brain Stimulation        5%   *
Podiatry                      4%                 120.00         120.00         120.00         120.00         120.00         120.00         120.00         120.00
Neuro-Opthal Eval             5%   *
Mileage: NeuroOpthal Eval     4%
Counseling                    4%   * M
Mileage: Counseling           4%                  97.20          97.20          97.20          97.20          97.20          97.20          97.20          97.20
Care Mngt                     4%       M       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00
Trileptal                     5%   *
Diastat                       5%   *
Periactin                     5%   *
Carnation Instant Breakfast   4%                 176.66         176.66         176.66         176.66         176.66         176.66         176.66         176.66
Anxietry Rx                   5%   *
                                                           Appendix A: Items of Compensation for L.A.                                          Page 17 of 21


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 42        Year 43        Year 44        Year 45        Year 46        Year 47        Year 48        Year 49
                                               2060           2061           2062           2063           2064           2065           2066           2067
PT Eval                        4%   *
PT                             4%   *
Mileage: PT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
OT Eval                        4%   *
OT                             4%   *
Mileage: OT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
Therapeutic Recreation         4%       M
Driving Eval/ Training         4%
Tutoring                       4%       M
Shower Transfer Bench          4%                  48.77          48.77          48.77          48.77          48.77          48.77          48.77          48.77
Orthotic                       4%                 150.00         150.00         150.00         150.00         150.00         150.00         150.00         150.00
EMS                            4%   *
Electrodes                     4%                  16.25          16.25          16.25          16.25          16.25          16.25          16.25          16.25
Adaptive Devices               4%                 160.00         160.00         160.00         160.00         160.00         160.00         160.00         160.00
Voice Activated Computer
Program & Hardware             4%                 110.00         110.00         110.00         110.00         110.00         110.00         110.00         110.00
Text to Speech Software        4%
Personal Emergency Response
System                         4%       M         371.40         371.40         371.40         371.40         371.40         371.40         371.40         371.40
Scooter                        4%                 399.80         399.80         399.80         399.80         399.80         399.80         399.80         399.80
Scooter Maint                  4%                 375.00         375.00         375.00         375.00         375.00         375.00         375.00         375.00
Companion/Respite/Personal
Care                           4%       M      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00
Ancillary Services             4%       M       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00
Ancillary Services             4%       M       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28
Home Mods                      4%
Braun Seating                  4%               1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67
Scooter Lift                   4%                 272.00         272.00         272.00         272.00         272.00         272.00         272.00         272.00
Steering Knob                  4%                  11.00          11.00          11.00          11.00          11.00          11.00          11.00          11.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  62,062.79      62,709.95      63,363.35      64,060.79      64,406.39      65,103.83      65,706.95      66,102.83
                                                    Appendix A: Items of Compensation for L.A.                                                      Page 18 of 21


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 42          Year 43          Year 44          Year 45          Year 46          Year 47         Year 48          Year 49
                                      2060             2061             2062             2063             2064             2065            2066             2067
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of Luke Akerstrom for the benefit of Luke Akerstrom for lost future earnings ($1,047,884.72),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($54,393.75): $1,352,278.47.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Magnus and
                                   Brandi Akerstrom, for past un-reimbursable expenses: $66,794.04.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                          Appendix A: Items of Compensation for L.A.                                          Page 19 of 21


                                           Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION        G.R. * M       Year 50        Year 51       Years 52-53     Year 54        Year 55        Year 56        Year 57      Years 58-Life
                                              2068           2069         2070-2071        2072           2073           2074           2075         2076-Life
Insurance MOP                 5%               2,000.00       2,000.00
Insurance Premium             5%       M      18,547.32      18,848.88
Medicare Part B Premium       5%       M                                     1,626.00       1,626.00       1,626.00       1,626.00       1,626.00       1,626.00
Medicare Part B Deductible    5%                                               185.00         185.00         185.00         185.00         185.00         185.00
Medigap F                     5%       M                                     2,343.12       2,421.36       2,517.12       2,609.88       2,705.64       3,381.24
Medicare Part D               5%       M                                       390.00         390.00         390.00         390.00         390.00         390.00
PCP                           5%   *
Mileage: PCP                  4%                   6.40           6.40           6.40           6.40           6.40           6.40           6.40             6.40
Neurology                     5%   *
Mileage: Neurology            4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
PM&R                          5%   *
Mileage: PM&R                 4%                   6.00           6.00           6.00           6.00           6.00           6.00           6.00             6.00
Orthopedist                   5%   *
Mileage: Orthopedist          4%                   3.20           3.20           3.20           3.20           3.20           3.20           3.20             3.20
Neuropsych Eval               4%
Mileage: Neuropsych Eval      4%
EEG                           5%   *
Mileage: EEG                  4%
MRI of Brain                  5%   *
Mileage: MRI                  4%
Deep Brain Stimulation        5%   *
Podiatry                      4%                 120.00         120.00         120.00         120.00         120.00         120.00         120.00         120.00
Neuro-Opthal Eval             5%   *
Mileage: NeuroOpthal Eval     4%
Counseling                    4%   * M
Mileage: Counseling           4%                  97.20          97.20          97.20          97.20          97.20          97.20          97.20          97.20
Care Mngt                     4%       M       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00       2,700.00
Trileptal                     5%   *
Diastat                       5%   *
Periactin                     5%   *
Carnation Instant Breakfast   4%                 176.66         176.66         176.66         176.66         176.66         176.66         176.66         176.66
Anxietry Rx                   5%   *
                                                           Appendix A: Items of Compensation for L.A.                                          Page 20 of 21


                                            Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 50        Year 51       Years 52-53     Year 54        Year 55        Year 56        Year 57      Years 58-Life
                                               2068           2069         2070-2071        2072           2073           2074           2075         2076-Life
PT Eval                        4%   *
PT                             4%   *
Mileage: PT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
OT Eval                        4%   *
OT                             4%   *
Mileage: OT                    4%                  72.00          72.00          72.00          72.00          72.00          72.00          72.00             72.00
Therapeutic Recreation         4%       M
Driving Eval/ Training         4%
Tutoring                       4%       M
Shower Transfer Bench          4%                  48.77          48.77          48.77          48.77          48.77          48.77          48.77          48.77
Orthotic                       4%                 150.00         150.00         150.00         150.00         150.00         150.00         150.00         150.00
EMS                            4%   *
Electrodes                     4%                  16.25          16.25          16.25          16.25          16.25          16.25          16.25          16.25
Adaptive Devices               4%                 160.00         160.00         160.00         160.00         160.00         160.00         160.00         160.00
Voice Activated Computer
Program & Hardware             4%                 110.00         110.00         110.00         110.00         110.00         110.00         110.00         110.00
Text to Speech Software        4%
Personal Emergency Response
System                         4%       M         371.40         371.40         371.40         371.40         371.40         371.40         371.40         371.40
Scooter                        4%                 399.80         399.80         399.80         399.80         399.80         399.80         399.80         399.80
Scooter Maint                  4%                 375.00         375.00         375.00         375.00         375.00         375.00         375.00         375.00
Companion/Respite/Personal
Care                           4%       M      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00      32,850.00      63,236.25
Ancillary Services             4%       M       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00       2,925.00
Ancillary Services             4%       M       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28       3,439.28
Home Mods                      4%
Braun Seating                  4%               1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67       1,666.67
Scooter Lift                   4%                 272.00         272.00         272.00         272.00         272.00         272.00         272.00         272.00
Steering Knob                  4%                  11.00          11.00          11.00          11.00          11.00          11.00          11.00          11.00
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  66,599.15      66,900.71      50,595.95      50,674.19      50,769.95      50,862.71      50,958.47      82,020.32
                                                    Appendix A: Items of Compensation for L.A.                                                      Page 21 of 21


                                   Compensation     Compensation     Compensation     Compensation     Compensation     Compensation    Compensation     Compensation
ITEMS OF COMPENSATION   G.R. * M     Year 50          Year 51         Years 52-53       Year 54          Year 55          Year 56         Year 57        Years 58-Life
                                      2068             2069           2070-2071          2072             2073             2074            2075           2076-Life
                                   Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                   Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed guardian(s)/
                                   conservators(s) of the estate of Luke Akerstrom for the benefit of Luke Akerstrom for lost future earnings ($1,047,884.72),
                                   pain and suffering ($250,000.00), and Yr 1 life care expenses ($54,393.75): $1,352,278.47.
                                   As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners, Magnus and
                                   Brandi Akerstrom, for past un-reimbursable expenses: $66,794.04.
                                   Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                   Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                   Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.